DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-13, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tokunaga et al. (US Patent No.: 9627943).
For claim 1, Tokunaga et al. disclose the claimed invention comprising: a stator assembly (reference numeral 6, figure 3); a rotor assembly comprising a rotor shaft (reference numeral 10) and a rotor core (reference numeral 20, figure 3); and a distributed cooling system (reference numeral 11, 12A, 40A) comprising: at least one inlet (reference numeral 11I) arranged on an end of the rotor shaft (reference numeral 
For claim 2, Tokunaga et al. disclose the rotor core comprising a plurality of rotor laminations (reference numeral 21) arranged in stacked relation to one another with each having a center opening sized to receive a rotor shaft (reference numeral 10, figure 3).  
For claim 3, Tokunaga et al. disclose each of the plurality of rotor laminations (reference numeral 21) comprising one or more field generation structures having cavities (reference numeral 24) sized to receive one or more magnetic elements (reference numeral 23, see figure 12).  

For claim 5, Tokunaga et al. disclose the second direction (i.e. reference numeral 41A, figure 6) being orthogonal to the first direction (i.e. reference numeral 11) and the third direction (i.e. reference numerals 40AH, 40BH, see figure 3).  
For claim 6, Tokunaga et al. disclose the at least one third passage being defined by at least two or more coaxially aligned apertures (reference numeral 24) respectively arranged in adjacent laminations of the plurality of rotor laminations (reference numeral 21, figures 3, 12), and wherein the at least one comprises a plurality of third passages (reference numerals 40AH, 40BH, see figures 3, 14, 15).  
For claim 9, Tokunaga et al. disclose the claimed invention comprising: a vehicle frame (reference numeral 100, figure 2, and column 4, lines 59+); an engine (reference numeral 106); a transmission (reference numeral 107); and an electric machine (figure 3) operatively coupled to the transmission, the electric machine comprising a stator assembly (reference numeral 6, figure 3), a rotor assembly having a rotor core (reference numeral 20) and a rotor shaft (reference numeral 10, figure 3), and a distributed cooling system (reference numerals 11, 12A, 40A, figure 3); the distributed cooling system comprising: at least one inlet (reference numeral 11I) arranged on an end of the rotor shaft (reference numeral 10, figure 3); a first passage (within 11, figure 3) extending axially in a first direction through at least a portion of the rotor shaft (see 
For claim 10, Tokunaga et al. disclose the rotor core comprising a plurality of rotor laminations (reference numeral 21) arranged in stacked relation to one another with each having a center opening sized to receive a rotor shaft (reference numeral 10, figure 3).  
For claim 11, Tokunaga et al. disclose each of the plurality of rotor laminations (reference numeral 21) comprising one or more field generation structures having cavities (reference numeral 24) sized to receive one or more magnetic elements (reference numeral 23, see figure 12).  

For claim 13, Tokunaga et al. disclose the at least one third passage being defined by at least two or more coaxially aligned apertures (reference numeral 24) respectively arranged in adjacent laminations of the plurality of rotor laminations (reference numeral 21, figures 3, 12), and wherein the at least one comprises a plurality of third passages (reference numerals 40AH, 40BH, see figures 3, 14, 15).  
For claim 16, Tokunaga et al. disclose the claimed invention comprising: providing a stator assembly (reference numeral 6, figure 3) and a rotor assembly (reference numerals 10, 20) within a housing (reference numeral 3, figure 3), the rotor assembly having a rotor core (reference numeral 20) relatively arranged with respect to a rotor shaft (reference numeral 10, figure 3); arranging a first passage (reference numeral 11, figure 3) to extend axially in a first direction through the rotor shaft (reference numeral 10) to direct a flow of coolant in the first direction (see figure 3); arranging a second passage (reference numerals 41A, 41B, figures 6, 8) in fluid communication with the first passage to extend in a second direction through the rotor shaft (reference numeral 10) between a receiving end and a distributing end (see figures 3, 6, 8), wherein the second passage (reference numerals 41A, 41B) is configured to direct the flow of coolant in the second direction (see figures 6, 8); and arranging a third passage (reference numerals 40BH, 40AH) in fluid communication with 
For claim 17, Tokunaga et al. disclose a spacer disc (reference numerals 30A, 30B) coupled to the rotor core (see figure 3), wherein the spacer disc is configured to impede radial distribution of coolant from the third passage to provide coolant to the one or more magnetic elements arranged in the rotor core (see column 14, lines 7-14).  
For claim 18, Tokunaga et al. disclose the third passage being defined by at least two or more coaxially aligned apertures (reference numeral 24) respectively arranged in adjacent laminations of the plurality of rotor laminations (reference numeral 21, figures 3, 12).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 14, 15, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokunaga et al. as applied to claims 1, 9, and 16 above, and further in view of Frohlich et al. (Foreign Patent Document No.: DE 102017202752 A1).

For claims 8, 15, and 20, Tokunaga et al. in view of Frohlich et al. disclose the claimed invention except for each of the at least two cooling plates further comprising a lipped portion that extends outwardly and away from an outer periphery of each of the cooling plates.  Frohlich et al. further disclose a lipped portion (reference numerals 4, 6) that extends outwardly and away from an outer periphery of each of the cooling plates (reference numerals 3, 5, see figure 8), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose embodiments of rotor cooling configurations: US 20170012500 A1 (BRAUER; Jason Matthew et al.), US 20160190878 A1 (Saari; Juha Tuomas et al.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084.  The examiner can normally be reached on 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ALEX W MOK/Primary Examiner, Art Unit 2834